Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 1 of 32                  PageID 1204



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


 DAVID EUGENE BREEZEE,                          )
                                                )
                                                )
        Petitioner,                             )
                                                )
 v.                                             )                   No. 1:17-cv-01207-STA-jay
                                                )
 GRADY PERRY,                                   )
                                                )
        Respondent.                             )


                      ORDER DIRECTING CLERK TO MODIFY DOCKET,
                               DENYING § 2254 PETITION,
                        DENYING CERTIFICATE OF APPEALABILITY,
                                        AND
                      DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


        Petitioner David Eugene Breezee has filed a pro se habeas corpus petition (the

 “Petition”), pursuant to 28 U.S.C. § 2254. (ECF No. 1.) For the following reasons, the Petition

 is DENIED.

                                       BACKGROUND

        In June 2010, the Benton County, Tennessee, Grand Jury returned a four-count

 indictment charging Breezee with the sexual abuse of his two step-daughters. (ECF No. 15-1 at

 2-6.) Counts 1 and 2, which related to the younger step-daughter, D.W., charged Petitioner with,

 respectively, rape of a child in violation of Tenn. Code Ann. § 39-13-522(a), and incest in

 violation of Tenn. Code Ann. § 39-15-302(a)(1). (Id. at 2-3.) Regarding his eldest step-

 daughter, B.W., Count 3 charged him with rape in violation of Tenn. Code Ann. § 39-13-

 502(a)(1), and Count 4 charged him with incest. (Id. at 4-5.) “The trial court severed the

 offenses . . . involving D.W. from the offenses . . . involving B.W.” Breezee v. State, No.
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 2 of 32                    PageID 1205




 W2015-02251-CCA-R3-PC, 2017 WL 1907738, at *1 (Tenn. Crim. App. May 9, 2017)

 (“Breezee IV”), perm. to appeal denied, (Tenn. Sept. 22, 2017).

 I.     First Trial and Appeal

        Petitioner was tried in April 2011 on the charges relating to B.W. (ECF No. 15-2.) At

 the time of the offense on February 24, 2010, the defendant shared a home with his then-wife

 and her children, including B.W. and D.W. (Id at 89.) B.W. testified that, on February 24, 2010,

 Breezee “came into her bedroom, pinned her against the wall, and put his hand down her pants

 and that he ‘play[ed]’ with her vagina, ‘sticking his fingers inside [her].’” State v. Breezee, No.

 W2011–01231–CCA–R3–CD, 2012 WL 6728345, at *4 (Tenn. Crim. App. at Jackson, Dec. 28,

 2012) (“Breezee II”), perm. to appeal denied, (Tenn. May 14, 2013) (alterations in original). She

 explained that during the assault “she was texting her boyfriend with both hands while the

 incident occurred and that she was telling her boyfriend that she wanted it to stop.” Id. The

 incident ended when D.W. walked into the bedroom. Id. The victim explained that she, “spoke

 with her sister and her sister’s boyfriend immediately after the incident and that they decided to

 tell the victim’s mother what happened” and they also “decided to tell someone at school[.]” Id.

        The victim acknowledged that, on the day of the offenses, she had been upset with the

 defendant because he had announced to the family that they were moving to another town. Id.

 On cross-examination, she testified “that she did not know” that D.W. and D.W.’s boyfriend

 “were going to tell the principal” at school about the abuse. Id. When asked about whether her

 neighbor, Patrick Horn, had been at her house on the evening in question, she stated that she

 could not remember. Id.

        D.W. and her boyfriend testified that they were at D.W.’s home on February 24, 2010.

 Id. at *3. They both related that the defendant went into B.W.’s bedroom and closed the door.



                                                 2
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 3 of 32                     PageID 1206




 Id. When D.W. opened the door about fifteen minutes later, both she and her boyfriend observed

 Breezee with his “hand down [B.W.’s] pants” while he had her pinned against the wall. Id. The

 boyfriend further testified “that he and [D.W.] spoke to [B.W.] to confirm what they saw and

 decided to tell someone at school the next day.” Id.

        Sergeant Ricky Pafford of the Benton County Sheriff’s Department testified that Cindy

 Curtis, an investigator with the Benton County Department of Child Protective Services

 (“DCS”), contacted him about the sexual abuse of B.W. Id. at *1. Pafford related “that he

 interviewed the Defendant twice and that Ms. Curtis was present for the first interview.” Id. At

 the first session, Breezee was not under arrest and Pafford’s questioning related to the dynamics

 and routines of the family. Id. Pafford recounted “that the second interview was ‘to the point’

 and that the Defendant denied the victim’s allegations.” Id. Breezee initialed the answers to a

 “question-and-answer statement” Pafford prepared as a recollection of their conversation. Id.

 According to the statement, as read by the officer while testifying, the defendant was asked

 “When you touched [the victim] on the twenty-fourth what was going through your mind[?]” Id.

 (first alteration in original). The defendant answered “nothing . . . [s]he just stood there texting

 [her boyfriend].” Id. (last alteration in original). The officer also testified that the defendant

 answered “I don’t know what I was thinking” when asked “Did you not think when you were

 touching [the victim] that it would not hurt” Id. (alteration in original). “On cross-examination,

 Sergeant Pafford stated that the first interview was not recorded because he did not have access

 to the recording equipment and that the second interview was not recorded because the recording

 device he used did not record.” Id.

        Lieutenant Bryant Allen of the Benton County Sheriff’s Department testified that he

 attended the second interview. Id. at *2. Allen described that interview substantially as Pafford



                                                  3
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 4 of 32                    PageID 1207




 had recounted it. Id. Allen also added that “he asked the Defendant why he touched the victim

 and that the Defendant said he did not know why, dropped his head, and began to cry.” Id. “On

 cross-examination, [the officer] testified that he did not know why” his question was not

 “included in the [written] statement.” Id. He explained that the interview was not recorded

 because it was a “non-custodial interview.” Id.

          “Cindy Curtis . . . testified that she received information about” B.W.’s allegations of

 abuse. Id. She recalled that she attended law enforcement’s first interview of the defendant “and

 the last part of the second interview.” Id. While at the “second interview, she heard Sergeant

 Pafford ask the Defendant why he did it and heard the Defendant respond that he did not know.”

 Id.

         Shane Penn testified that he was Breezee’s “cellmate for two to three months.” Id. at *3.

 He explained that the defendant “admitted touching the victim and that the Defendant told him

 the victim wanted the Defendant to touch her.” Id. On cross-examination, Penn acknowledged

 that he reported the confession during a meeting with Cindy Curtis at which he was trying to

 regain custody of his children. Id.

         Johnny Sterling, who had been incarcerated with Breezee, testified for the defense. Id. at

 *5. Sterling recounted “that he never heard the Defendant admit doing anything to the victim.”

 Id. He also related that an inmate who has committed a sexual offense against a minor had a

 disincentive to discuss the charges with other inmates because such an offender was likely to be

 “‘killed’ in jail.” Id.

         Patrick Horn testified that he had been “at the Defendant’s home the evening of the

 incident and that the victim was ‘crying and carrying on.’” Id. He reported that B.W.’s “fits

 became rukus enough that [the Defendant] needed to go handle it and he did.” Id. (alteration in



                                                   4
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 5 of 32                    PageID 1208




 original). He recalled that Breezee “went into [B.W.’s] bedroom,” but was only there for “a few

 minutes.” Id.

        The jury returned guilty verdicts on the rape and incest charges. Id. at *1. The trial court

 merged the incest conviction with the rape conviction, and sentenced Petitioner to ten years’

 incarceration. Id. On appeal, Breezee argued “that the evidence [was] insufficient to sustain his

 convictions and that he erroneously received more than the minimum sentence of eight years

 because the trial court” improperly applied state law. Id. The Tennessee Court of Criminal

 Appeals (“TCCA”) affirmed the rape conviction and sentence, “reverse[d] the trial court’s

 merger of the incest conviction into the rape conviction, reinstate[d] the incest conviction, and

 remand[ed] for sentencing as to that conviction.” Id.

 II.    Second Trial and Appeal

        Petitioner was tried in August 2011 on the charges relating to D.W. (ECF No. 15-14.)

 The victim “testified that one night in 2007, when she was twelve years old, she awoke with her

 shorts and undergarment on the floor and the Petitioner’s tongue in her vagina.” Breezee IV,

 2017 WL 1907738, at *1. Although she resisted, Petitioner did not stop until D.W.’s “mother

 walked in the room.” Id. On cross-examination, the victim recalled that the defendant “would

 beat her every night while her mother was at work and that the beatings continued for three or

 four years.” Id. She also “acknowledged that she had a boyfriend at the time of the sexual abuse

 and that” Breezee “wanted [her] boyfriend to leave, which upset [her].” State v. Breezee, No.

 W2011-02186-CCA-R3-CD, 2012 WL 6717308, at *4 (Tenn. Crim. App. Dec. 26, 2012)

 (Breezee I), perm. to appeal denied, (Tenn. May 14, 2013).

        The victim’s mother confirmed during her testimony that she “walked in on the

 Petitioner’s performing oral sex on D.W.” Breezee IV, 2017 WL 1907738, at *1. On cross-



                                                 5
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 6 of 32                    PageID 1209




 examination, she acknowledged that the victim “was upset” that the family was planning to

 move to another town, as she wanted to remain living near her boyfriend. BreezeeII, 2012 WL

 6717308, at *3. She also affirmed that Breezee “was a truck driver in 2007” and that she had

 spoken to DCS in 2009 but did not reveal that the defendant had “perform[ed] oral sex on the

 victim in 2007.” Id. She “acknowledged . . . that she ‘mess[ed] around’ with William Tindall

 Todd, a registered sex offender,” during the time the defendant “was working away from home.”

 Id.

         Sergeant Pafford testified that he interviewed the defendant twice. Id. at *1. At the first

 interview, the purpose of which “was to learn about the dynamics of the victim’s family,”

 Breezee denied abusing D.W. and “acted surprised, shocked” at the allegations. Id. The officer

 further testified that he “wrote out questions for the [defendant] and wrote the [defendant’s]

 answers.” Id. When Breezee was asked “Did you think when you were touching the girl that it

 would not hurt her[?]” he answered “I don’t know what I was thinking.” Id. (alteration in

 original).   When asked “You understand that what you done was breaking the law[?]” he

 answered “Yes. Touching a kid is breaking the law.” Id. When the interview ended, the

 defendant “stated ‘I don’t know why I touched the girl.’” 1 Id.

         Lieutenant Allen testified that he attended the second interview. Id. at *2. He explained

 that he “asked the [defendant] why he had touched the victim.” Id. In response, Breezee “put

 his head down and stated, ‘I don’t know why I touched the girl.’” Id. The defendant “then put

 his head in his hands and sobbed.” Id. On cross-examination, the officer stated that he did not


         1
            Pafford’s interviews centered around the allegations regarding both D.W. and B.W.
 However, because the cases were severed, the officer did not reference the defendant’s
 statements regarding B.W. during his testimony at the second trial. The judge at that trial
 rejected defense counsel’s argument that several of his client’s answers should be redacted from
 the written statement because they might have applied only to B.W., not D.W. (See ECF No. 15-
 14 at 22-23; compare ECF No. 15-3 at 6-7 with ECF No. 15-15 at 2-5.)
                                                  6
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 7 of 32                       PageID 1210




 know why Pafford had not written down the question and Breezee’s answer, but he should have.

 Id.

        Cindy Curtis testified that “she received a report about the victim on February 25, 2010,”

 and that she was present when Sergeant Pafford first interviewed the defendant. Id. She recalled

 that Breezee did not admit during the interview that he abused D.W. Id. The witness did not

 attend the defendant’s second interview with Pafford but did speak with the defendant afterward

 “and he admitted that he had molested the victim.” Id. He expressed to her that he “did not

 know why he had done that to [the victim].” Id. (alteration in original).

          Shane Penn, Breezee’s former cellmate, testified that he overheard the defendant talking

 to another inmate about the abuse of D.W. Id. He recalled that Breezee said he “went to the

 couch, climbed up with her, pinned her in, [and] started doing it. The oral.” Id. (alteration in

 original). “Penn said he later assaulted the [defendant] in jail ‘[f]or what he did’ to the victim.”

 Id. (second alteration in original). The witness acknowledged that he told Cindy Curtis about

 Breezee’s confession after he was released from jail, and that he subsequently regained custody

 of his children. Id.

        Johnny Sterling testified for the defense that he and the defendant had been in jail at the

 same time “and that he never heard [Breezee] talk about [his] case.” Id. at *4. He explained

 “that inmates charged with sex offenses were perceived ‘[v]ery badly’ by other inmates and that

 sex offenders did not discuss their cases because ‘[i]t’s a sure way to get killed.’” Id. (alterations

 in original). On cross-examination, he conceded that he had not been incarcerated with the

 defendant “the entire time” the defendant was in jail and “that he did not know what [Breezee]

 said during the time he was not in jail with [him].” Id.




                                                   7
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 8 of 32                   PageID 1211




        The jury convicted Petitioner of rape of a child and incest. Id. The incest conviction was

 merged into the rape conviction and Breezee was sentenced to twenty-five years’ incarceration.

 Id. On appeal, he argued “that the evidence [was] insufficient to support the convictions” and

 “that the trial court erred by ordering him to serve his . . . sentence consecutively to a prior

 sentence.” Id. at *5, 7. The TCCA rejected the arguments and “affirmed his conviction and

 sentence for rape of a child in count one, reinstated his incest conviction in count two, and

 remanded the case to the trial court for resentencing as to both counts.” Breezee IV, 2017

 WL1907738, at *1.

 III.   Resentencing and Appeal

        In a consolidated hearing on remand from both direct appeals, the trial court resentenced

 the defendant to “a total effective sentence of thirty-two years.” Id. at *2. On appeal, the TCCA

 affirmed the sentences. Breezee III, 2013 WL 5745677, at * 4.

 IV.     State Post-conviction Proceedings

        Breezee filed pro se post-conviction petitions in state court. (ECF Nos. 15-30 at 7-90.)

 Appointed counsel filed an amended petition related to both trials. (Id. at 103-113.) Following

 an evidentiary hearing, the post-conviction trial court denied relief. (Id. at 128-30.) The TCCA

 affirmed, and the Tennessee Supreme Court denied permission to appeal. See Breezee IV, 2017

 WL 1907738, at *1, 7.

                                          DISCUSSION

        On November 6, 2017, Breezee filed the Petition and a supporting memorandum. (ECF

 No. 1; ECF No. 1-1.) He asserts that the evidence in both trials was insufficient to convict him

 of rape, rape of a child, and incest (Claim 1), the sentences are excessive under state law (Claim

 2A) and under federal law (Claim 2B), and that he has newly discovered evidence that his ex-



                                                 8
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 9 of 32                     PageID 1212




 wife had feelings for D.W.’s father and that B.W. was “bribed” to testify against him (Claim 3).

 Petitioner also claims that his defense attorney provided ineffective assistance by failing to argue

 that a comment by the prosecutor improperly influenced the jury (Claim 4A) and failing to call

 two witness at trial (Claim 4B). Respondent Grady Perry 2 filed the state court record (ECF No.

 15) and a response to the Petition (ECF No. 16), arguing that the claims are, variously, without

 merit or procedurally defaulted. Petitioner filed a reply, insisting that the Court should review

 his procedurally defaulted claims. (ECF No. 17.)

 I.    Legal Standards

        A. Federal Habeas Review

       The statutory authority for federal courts to issue habeas corpus relief for persons in state

 custody is provided by § 2254, as amended by the Antiterrorism and Effective Death Penalty Act

 (“AEDPA”). See 28 U.S.C. § 2254. Under § 2254, habeas relief is available only if the prisoner

 is “in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 § 2254(a).

       The availability of federal habeas relief is further restricted where the petitioner’s claim

 was “adjudicated on the merits” in the state courts. 28 U.S.C. § 2254(d). In that circumstance,

 the federal court may not grant relief unless the state-court decision “‘was contrary to’ federal

 law then clearly established in the holdings of [the Supreme] Court; or . . . ‘involved an

 unreasonable application of’ such law; or . . . ‘was based on an unreasonable determination of

 the facts’ in light of the record before the state court.” Harrington v. Richter, 562 U.S. 86, 100

 (2011) (quoting 28 U.S.C. § 2254(d)(1)-(2)) (citations omitted)).


        2
         The Clerk is DIRECTED to modify the docket to reflect Grady Perry as Respondent.
 See Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); Fed. R. Civ. P. 25(d).


                                                  9
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 10 of 32                        PageID 1213




        A state court’s decision is contrary to federal law when it “arrives at a conclusion opposite

 to that reached by [the Supreme] Court on a question of law,” or when “the state court confronts

 facts that are materially indistinguishable from a relevant Supreme Court precedent and arrives

 at” an “opposite” result. Williams v. Taylor, 529 U.S. 362, 405 (2000). An unreasonable

 application of federal law occurs when the state court, having invoked the correct governing

 legal principle, “unreasonably applies the . . . [principle] to the facts of a prisoner's case.” Id. at

 409.

        For purposes of § 2254(d)(2), a state court’s “factual determination is not unreasonable

 merely because the federal habeas court would have reached a different conclusion in the first

 instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). The Sixth Circuit construes § 2254(d)(2) in

 tandem with § 2254(e)(1) to require a presumption that the state court’s factual determination is

 correct in the absence of clear and convincing evidence to the contrary. Ayers v. Hudson, 623

 F.3d 301, 308 (6th Cir. 2010) (citing Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)). A state

 court’s factual findings are therefore “only unreasonable where they are ‘rebutted by clear and

 convincing evidence and do not have support in the record.’” Moritz v. Woods, 692 F. App’x

 249, 254 (6th Cir. 2017) (quoting Pouncy v. Palmer, 846 F.3d 144, 158 (6th Cir. 2017)) (internal

 quotation marks omitted).

        Before a federal court will review the merits of a claim brought under § 2254, the

 petitioner must have “exhausted the remedies available in the courts of the State.” 28 U.S.C. §

 2254(b)(1)(A). To be properly exhausted, a claim must be “fairly presented” through “one

 complete round of the State's established appellate review process.” O’Sullivan v. Boerckel, 526

 U.S. 838, 845, 848 (1999).




                                                   10
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 11 of 32                     PageID 1214




       The exhaustion requirement works in tandem with the procedural-default rule, which

 generally bars federal habeas review of claims that were procedurally defaulted in the state

 courts. Id. at 848. A petitioner procedurally defaults his claim where he fails to properly exhaust

 available remedies (that is, fails to fairly present the claim through one complete round of the

 state's appellate review process), and he can no longer exhaust because a state procedural rule or

 set of rules have closed-off any “remaining state court avenue” for review of the claim on the

 merits. Harris v. Booker, 251 F. App'x 319, 322 (6th Cir. 2007). Procedural default also occurs

 where the state court “actually . . . relied on [a state] procedural bar as an independent basis for

 its disposition of the case.” Caldwell v. Mississippi, 472 U.S. 320, 327 (1985). To cause a

 procedural default, the state court’s ruling must “rest[] on a state law ground that is independent

 of the federal question and adequate to support the judgment.” Coleman v. Thompson, 501 U.S.

 722, 729 (1991) (citing Fox Film Corp. v. Muller, 296 U.S. 207, 210 (1935); Klinger v. Missouri,

 80 U.S. 257, 263 (1871)).

        A petitioner will be entitled to federal court review of the merits of a claim that was

 procedurally defaulted is he demonstrates “cause for the default and actual prejudice as a result

 of the alleged violation of federal law[.]” Id. at 750. The ineffectiveness of post-conviction trial

 counsel may be cause to excuse the default of an ineffective-assistance-of-trial-counsel claim.

 Trevino v. Thaler, 569 U.S. 413, 423 (2013) (citing Martinez v. Ryan, 566 U.S. 1, 14, 16-17

 (2012)).

        A petitioner may also overcome his procedural defaults by establishing a “gateway”

 claim of actual innocence. Schlup v. Delo, 513 U.S. 298, 315 (1995). To open the gateway, a

 prisoner must “support his allegations of constitutional error with new reliable evidence—

 whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical



                                                 11
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 12 of 32                    PageID 1215




 physical evidence—that was not presented at trial.” Id. at 324. He must also show that, in light

 of the new evidence, “it is more likely than not that no reasonable juror would have convicted

 him.” Id. at 327.

        B. Sufficiency of the Evidence

        The Supreme Court’s decision in Jackson v. Virginia, 443 U.S. 307, 318-19 (1979),

 provides the federal due process standard for evidentiary sufficiency in criminal cases. See

 Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam) (holding Jackson applies to

 sufficiency-of-the-evidence claims on habeas review under § 2254(d)). In Jackson, the Supreme

 Court announced that “the relevant question” “on review of the sufficiency of the evidence to

 support a criminal conviction,” is whether, “after viewing the evidence in the light most

 favorable to the prosecution, any rational trier of fact could have found the essential elements of

 the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 318-19 (emphasis in original).

        The Jackson standard “gives full play to the responsibility of the trier of fact fairly to

 resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from

 the basic facts to ultimate facts.” Id. at 319. See also Cavazos v. Smith, 565 U.S. 1, 2 (2011)

 (per curiam) (holding that, under Jackson, “it is the responsibility of the jury—not the court—to

 decide what conclusions should be drawn from evidence admitted at trial.”).             Jackson’s

 evidence-sufficiency standard may be met with circumstantial evidence. See Desert Palace, Inc.,

 v. Costa, 539 U.S. 9, 100 (2003) (“[W]e have never questioned the sufficiency of circumstantial

 evidence in support of a criminal conviction, even though proof beyond a reasonable doubt is

 required.”); see also United States v. Algee, 599 F.3d 506, 512 (6th Cir. 2010) (“Circumstantial

 evidence alone is sufficient to sustain a conviction and such evidence need not remove every

 reasonable hypothesis except that of guilt.”).



                                                  12
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 13 of 32                      PageID 1216




        The AEDPA adds a layer of deference to Jackson’s already deferential standard. By

 virtue of the AEDPA’s command that federal habeas relief may issue only if the state court’s

 decision is “contrary to” controlling federal law or “based on an unreasonable application” of the

 controlling federal law, 28 U.S.C. § 2254(d)(1)-(2), a state court determination that the evidence

 satisfied the deferential Jackson standard is itself “entitled to considerable deference” by the

 federal habeas court. Coleman, 566 U.S. at 656.

        C. Ineffective Assistance of Counsel

        A claim that an attorney’s ineffective assistance has deprived a criminal defendant of his

 Sixth Amendment right to counsel is controlled by the standards stated in Strickland v.

 Washington, 466 U.S. 668 (1984). To succeed on such a claim, a petitioner must demonstrate

 two elements: (1) “that counsel’s performance was deficient”; and (2) “that the deficient

 performance prejudiced the defense.” Id. at 687. “The benchmark for judging any claim of

 ineffectiveness must be whether counsel’s conduct so undermined the proper functioning of the

 adversarial process that the trial cannot be relied on as having produced a just result.” Id. at 686.

        To establish deficient performance, a petitioner “must show that counsel’s representation

 fell below an objective standard of reasonableness.” Id. at 688. A court considering a claim of

 ineffective assistance must apply “a strong presumption” that the attorney’s representation was

 “within the wide range of reasonable professional assistance; that is, the defendant must

 overcome the presumption that, under the circumstances, the challenged action might be

 considered sound trial strategy.” Id. at 689 (internal quotation marks and citation omitted).

        An attorney’s “strategic choices” are “virtually unchallengeable” if based on a “thorough

 investigation of law and facts relevant to plausible options[.]” Strickland, 466 U.S. at 690.

 “[S]trategic choices made after less than complete investigation are reasonable precisely to the


                                                  13
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 14 of 32                     PageID 1217




 extent that reasonable professional judgments support the limitations on investigation.” Id. at

 690-91.

         To demonstrate prejudice, a petitioner must establish “a reasonable probability that, but

 for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.

 at 694. “A reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Id. “It is not enough ‘to show that the errors had some conceivable effect on the

 outcome of the proceeding.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting

 Strickland, 466 U.S. at 693) (citations omitted). Instead, “[c]ounsel’s errors must be ‘so serious

 as to deprive the defendant of a fair trial, a trial whose result is reliable.’”       Id. (quoting

 Strickland, 466 U.S. at 687).

           The deference to be accorded a state-court decision under 28 U.S.C. § 2254(d) is

 magnified when a federal court reviews an ineffective assistance claim:

         Federal habeas courts must guard against the danger of equating unreasonableness
         under Strickland with unreasonableness under § 2254(d). When § 2254(d)
         applies, the question is not whether counsel’s actions were reasonable. The
         question is whether there is any reasonable argument that counsel satisfied
         Strickland’s deferential standard.

 Id. at 105.

 II.     Claim 1: Insufficiency of the Evidence

         Petitioner asserts in Claim 1 that the TCCA’s determinations that the evidence at his trials

 were sufficient to support his convictions are unreasonable. Regarding the trial relating to B.W.,

 he posits that the victim’s incriminating testimony should not be believed because she had a

 motive to lie. Specifically, she was angry at Breezee when he announced the family was moving




                                                 14
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 15 of 32                      PageID 1218




 because she did not want to leave her boyfriend. (ECF No. 15-7 at 13.) 3 Petitioner also asserts

 that Patrick Horn’s testimony contradicting the accounts provided by the victim, her sister, and

 her sister’s boyfriend, together with inconsistencies in their testimonies, creates reasonable doubt

 as to his guilt. (Id. at 13-14.) He also challenges Shane Penn’s testimony on the grounds that

 Penn “had a grudge against him” and was motivated to lie to DCS about Breezee’s jailhouse

 confession by his desire to regain custody of his children. (Id. at 15.) Petitioner further contends

 that his confession to law enforcement was “highly suspect” because “[t]here [was] no way to

 accurately know the context of the questions and answers without an accurate recording” of the

 second interview with law enforcement. (Id.)

        As for the trial involving the abuse of D.W., Petitioner again posits that the evidence

 relating to the second interview rendered his reported statements at the interview not credible.

 Thus, he asserts, his confession that he abused D.W. is suspect. (ECF No. 15-17 at 12.) He also

 argues that the evidence was insufficient to convict him of the abuse of D.W., which occurred in

 2007, because no charges were brought against him when inquiries were made by DCS in 2009.

 (Id.) He further maintains that D.W.’s testimony was contradicted by other evidence and that she

 was motivated to lie because she did not want to move. (Id. at 12, 14.) Petitioner challenges

 Penn’s testimony on the same grounds he advances regarding that witness’s testimony in the

 other trial. (Id. at 13.) Lastly, Petitioner argues that the testimony of D.W.’s mother was “very

 contradictory and cannot be credible” because she had an affair with a registered sex offender

 and did not provide a plausible reason for not reporting the 2007 abuse. (Id. at 14.)




        3
            Throughout the Petition and his supporting memorandum, Breezee incorporates by
 reference the arguments he raised in his direct appeals, appeal after remand, and post-conviction
 appeal. Therefore, the Court’s recitation of his arguments in the present matter are taken
 primarily from his state appellate briefs.
                                                 15
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 16 of 32                     PageID 1219




        Respondent argues that the TCCA’s evidence-sufficiency determinations easily survive

 federal habeas review. The Court agrees.

        As relevant here, “rape” under Tennessee law is the “unlawful penetration of a victim by

 the defendant . . . accompanied by . . . [f]orce or coercion . . . [or] without the consent of the

 victim and the defendant knows or has reason to know at the time of the penetration that the

 victim did not consent.” Breezee II, 2012 WL 6728345, at *6 (alterations in original) (quoting

 Tenn. Code Ann. § 39-13-503(a)(1), (2)). “Rape of a child” is defined as the “unlawful sexual

 penetration of a victim by the defendant . . . if the victim is more than three (3) years of age but

 less than thirteen (13) years of age.” Breezee I, 2012 WL 6717308, at *5 (alterations in original)

 (quoting Tenn. Code Ann. § 39-13-522(a)). A person commits “incest” when he “engages in

 sexual penetration . . . with a person, knowing the person to be, without regard to legitimacy . . .

 [t]he [defendant’s] stepchild[.]”     Id. (alterations in original) (quoting § 39-13-302(a)(1)).

 “‘Sexual penetration’ means sexual intercourse, cunnilingus, . . . or any other intrusion, however

 slight, of any part of a person’s body[.]” Id. (quoting Tenn. Code Ann. § 39-13- 501(7)).

        On appeal from Breezee’s trial for the abuse of B.W., the TCCA articulated and applied

 Jackson’s evidence-sufficiency standards. Breezee II, 2012 WL 6728345, at *5. Upon review of

 the proofs submitted at trial, the court determined that the evidence, when viewed “[i]n the light

 most favorable to the State, . . . show[ed] that

        the Defendant entered the victim's bedroom, pinned her against the wall, and put
        his fingers inside her vagina. The victim stated that she could not get away from
        him and that she told him to stop. She also identified the Defendant as her
        stepfather. The jury rejected the Defendant's claim that his statement was suspect
        because it was not recorded. The jury's guilty verdict, approved by the trial court,
        credits the testimony of the victim and other State witnesses and accepts the
        Defendant's admissions.




                                                    16
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 17 of 32                    PageID 1220




 Id. at *6. Based on this evidence, the court concluded that a rational juror could have found the

 defendant guilty beyond a reasonable doubt. Id.

        On appeal from the trial relating to the abuse of D.W., the TCCA again articulated and

 applied Jackson’s standards. Breezee I, 2012 WL 6717308, at *5. The court found that the

 evidence, viewed favorably to the State, demonstrated

        that on the night of February 12, 2007, the victim woke up with the appellant's
        tongue in her vagina. The victim's mother witnessed the incident. Sergeant
        Pafford and Lieutenant Allen testified that the appellant told them during his
        second interview, “I don't know why I touched the girl.” Cendy Curtis said that
        she spoke with the appellant after his second interview and that he told her he did
        not know “why he had done that” to the victim. As stated previously, the
        credibility of the witnesses is within the purview of the jury. See State v.
        Millsaps, 30 S.W.3d 364, 368 (Tenn.Crim.App.2000) (stating that “the weight
        and credibility of the witnesses' testimony are matters entrusted exclusively to the
        jury as the trier[ ] of fact”). In the instant case, the jury obviously resolved the
        issue of witness credibility in favor of the State.

 Id. at *5. The court therefore concluded that “the evidence [was] sufficient to support the

 convictions.” Id.

        The TCCA’s decisions are not contrary to clearly established Supreme Court law because

 the court in both cases correctly identified Jackson’s standards and applied them to the facts

 adduced at trial.   See Williams, 529 U.S. at 406 (“[A] run-of-the-mill state-court decision

 applying the correct legal rule from [Supreme Court] cases to the facts of a prisoner’s case would

 not fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause.”).

        The decisions are also not based on unreasonable determinations of the facts or

 unreasonable applications of Jackson’s standards to the facts. The state-court records fully

 support the TCCA’s factual findings about the proofs adduced at both trials and Petitioner does

 not identify any clear and convincing evidence to undermine them. In light of those proofs, the




                                                 17
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 18 of 32                     PageID 1221




 court’s conclusions that the evidence in each trial was sufficient to support the convictions were

 not unreasonable.

           Petitioner’s contentions to the contrary are unavailing. Each of his proffered reasons for

 why he believes the TCCA’s decisions represent unreasonable applications of clearly established

 Supreme Court law are simply challenges to the credibility of the witnesses. Under Jackson,

 however, it is the role of the jury to resolve conflicts in the evidence and make credibility

 determinations. See Jackson, 443 U.S. at 319. The juries in Petitioner’s cases implicitly credited

 the victims’ and the eyewitnesses’ descriptions of the abuse. Consistent with Jackson’s precepts,

 the TCCA refused to disturb the juries’ credibility determinations, thus properly giving “full

 play” to the role of the juries as fact-finders. Id.

           For all of these reasons, the TCCA’s determinations that the evidence was sufficient to

 support the convictions pass muster under the AEDPA. Claim 1 is DENIED.

 III.      Claim 2A: Excessive Sentence Under State Law
           Petitioner asserts in Claim 2A that the TCCA unreasonably rejected his argument that the

 total effective sentence imposed after remand is excessive under state law. (ECF No. 1-1 at 4;

 ECF No. 15-25 at 7-8.) Respondent argues that the claim is not cognizable on federal habeas

 review.

           It is well-established that “federal habeas corpus relief does not lie for errors of state

 law.” Estelle v. McGuire, 502 U.S. 62, 67 (1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780

 (1990)). That rule extends to alleged state-law sentencing errors. See Howard v. White, 76 F.

 App’x 52, 53 (6th Cir. 2003) (“A state court’s alleged misinterpretation of state sentencing

 guidelines and crediting statutes is a matter of state concern only.”); Kissner v. Palmer, 826 F.3d

 898, 904 (6th Cir. 2016) (“[E]rrors in the application of state sentencing guidelines . . . cannot



                                                    18
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 19 of 32                      PageID 1222




 independently support habeas relief[.]”). Because Claim 2A is premised solely on Tennessee

 sentencing law, the claim is non-cognizable and is, therefore, DISMISSED.


 IV.    Claim 2B: Excessive Sentence Under Federal Law
        Petitioner asserts that his total effective sentence of thirty-two years is excessive in

 violation of the Eighth Amendment’s prohibition of cruel and unusual punishments. (ECF No.

 1-1 at 4-5.) He argues, specifically, that his Tennessee sentence is excessive in comparison to

 what would obtain under the United States Sentencing Commission Guidelines Manual (the

 “Federal Sentencing Guidelines”) for “the same criminal acts.” (ECF No. 1-1 at 5.) Respondent

 maintains that Petitioner procedurally defaulted the claim.

        Petitioner does not deny, and the record reveals, that he did not present the Eighth

 Amendment issue to the sentencing court or to the TCCA in his appeal following resentencing.

 (See ECF No. 15-25 at 7-8 (appellate brief raising only state law sentencing issue).) He insists,

 however, that the default should be excused because his trial counsel was ineffective for failing

 to make the argument at sentencing and that, under Martinez, his post-conviction counsel was

 ineffective for failing to assert the trial-counsel-ineffective-assistance claim. (ECF No. 17 at 2.)

        “[A]n ineffective-assistance-of-counsel claim asserted as cause for the procedural default

 of another claim can itself be procedurally defaulted [although] that procedural default may . . .

 itself be excused if the prisoner can satisfy the cause-and-prejudice standard with respect to that

 claim.” Edwards v. Carpenter, 529 U.S. 446, 453 (2000) (emphasis in original). As discussed

 earlier, Martinez holds that post-conviction counsel’s ineffective assistance in failing to raise a

 “substantial” trial-counsel-ineffective-assistance claim may excuse the procedural default. See

 Martinez, 566 U.S. at 14. A claim is substantial if it has “some merit.” Id.




                                                  19
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 20 of 32                     PageID 1223




        In the present matter, a claim that trial counsel provided ineffective assistance for failing

 to challenge Petitioner’s sentence as excessive on the grounds alleged in the Petition is not

 substantial. More to the point, such a claim does not have even “some merit.”

        The Eighth Amendment’s prohibition of cruel and unusual punishments reaches “only

 ‘extreme sentences that are grossly disproportionate to the crime.’” United States v. LaFond,

 692 F. App'x 242, 244 (6th Cir. 2017) (quoting United States v. Graham, 622 F.3d 445, 452 (6th

 Cir. 2010)). A court reviewing a sentence “should grant substantial deference to the broad

 authority that legislatures necessarily possess in determining the types and limits of punishments

 for crimes, as well as to the discretion that trial courts possess in sentencing convicted

 criminals.” Solem v. Helm, 463 U.S. 277, 290 (1983). Accordingly, “outside the context of

 capital punishment, successful challenges to the proportionality of particular sentences will be

 exceedingly rare.”       Id. at 289-90 (quoting Rummel v. Estelle, 445 U.S. 263, 272 (1980))

 (alterations omitted).

        A sentence that falls “within the maximum set by statute [is] generally” not one of those

 rare cases. United States v. Layne, 324 F.3d 464, 474 (6th Cir. 2003) (quoting Austin, 213 F.3d

 at 302). What is more, a comparison of a state sentence to the sentence that might result in

 federal court under the Federal Sentencing Guidelines amounts to an “inter-jurisdiction

 comparison[]” that bears little on a determination of whether a state sentence is excessive for

 purposes of the Eighth Amendment. Berger v. Ryan, No. CV-09-2689-PHX-DGC, 2011 WL

 3875853, at *3 (D. Ariz. Sept. 2, 2011), aff'd sub nom. Berger v. Horne, 525 F. App'x 543 (9th

 Cir. 2013) (citing Harmelin v. Michigan, 501 U.S. 957, 1000 (1991) (Kennedy, J., concurring)

 (the fact that “a State has the most severe punishment for a particular crime does not by itself

 render the punishment grossly disproportionate”)).



                                                 20
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 21 of 32                       PageID 1224




        For three reasons, Breezee cannot show that his total effective term of thirty-two years’

 imprisonment is grossly disproportionate to his crimes of rape, rape of a child, and incest. First,

 the record reveals that he received a sentence below the statutory maximum for each offense.

 (See ECF No. 15-24 at 8, 14, 18; ECF No. 15-25 at 6.) Second, the fact that federal sentencing

 varies from sentencing under Tennessee law is irrelevant. See Berger, 2011 WL 3875853, at *3

 (rejecting petitioner’s reliance on the Federal Sentencing Guidelines to challenge his Arizona

 sentence as excessive). Third, even if federal sentencing law was relevant here, federal appellate

 courts, including the Sixth Circuit, have held that thirty-year federal sentences for convictions

 relating to intended or completed sexual acts with minors pass muster under the Eighth

 Amendment. See e.g., United States v. LaFond, 692 F. App'x 242, 243 (6th Cir. 2017) (holding

 “thirty-year mandatory minimum term of imprisonment for engaging in a sexual act with a

 person who has not attained the age of twelve years in a territorial jurisdiction of the United

 States in violation of 18 U.S.C. § 2241(c)” was not disproportionate to the crime); United States

 v. Farley, 607 F.3d 1294, 1343 (11th Cir. 2010) (thirty-year mandatory minimum sentence for

 crossing a state line with intent to engage in a sexual act with a person under the age of twelve,

 in violation of 18 U.S.C. § 2241(c), did not violate the Eighth Amendment).

        Accordingly, Petitioner has failed to establish cause and prejudice to excuse the

 procedural default. Claim 2B is therefore DISMISSED.

 V.     Claim 3: Newly Discovered Evidence
        Petitioner asserts that “[n]ewly discovered evidence has come to light, which supports a

 conclusion that the State bribed the witnesses in Petitioner’s case to falsely testify against

 Petitioner and to falsely accuse him of sexual abuse in exchange for a monetary reward.” (ECF

 No. 1-1 at 5.) In support, he relies on his mother’s post-conviction hearing testimony. Barbara

 Parker testified, in part, that, “after the Petitioner’s trials,” she “went through the belongings” in

                                                  21
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 22 of 32                     PageID 1225




 a truck owned by D.W.’s father and discovered two letters. Breezee IV, 2017 WL 1907738. at

 *2. In the first letter, Petitioner’s ex-wife professed her love to D.W.’s father while she was

 married to Petitioner. Id. The second letter, “which she assumed was from the State, stated that

 D.W. was paid from the ‘Victim’s Fund’ before the Petitioner’s trials.” Id.

        Respondent acknowledges that Petitioner raised the claim in his post-conviction appeal

 but argues that the TCCA’s application of a state procedural bar renders the claim procedurally

 defaulted. Breezee maintains that post-conviction counsel’s failure, at the post-conviction trial

 level, to properly raise the claim to avoid the state procedural bar is cause to excuse the default

 pursuant to Martinez, 566 U.S. at 14. (ECF No. 1-1 at 6-7; ECF No. 17 at 2.) He argues,

 specifically, that post-conviction counsel was ineffective for failing to properly present the issue

 to the state court as an error coram nobis claim. (ECF No. 1-1 at 6-7.) Petitioner’s argument is

 not well-taken.

        In refusing to hear Petitioner’s claim that he had newly discovered evidence, the TCCA

 found that the argument was not raised by way of a petition for writ of error coram nobis and

 was, thus, waived through Petitioner’s failure to properly present it to the court below. Breezee

 IV, 2017 WL 1907738, at *6 (relying on Brown v. State, No. M2013-00825-CCA-R3-PC, 2014

 WL 5780718, at *17 (Tenn. Crim. Appl. Nov. 6, 2014) (holding, in part, that the “post-

 conviction court properly denied post-conviction relief because the Petitioner . . . waived any

 claim pursuant to a writ of error coram nobis” by failing to properly present it to the court

 below)).   Citing Tennessee Rule of Appellate Procedure 36(a), the TCCA also found that

 Breezee’s failure to “introduce the original letters into evidence at the post-conviction hearing”

 contributed to the waiver. Id. (citing Tenn. R. App. P. 36(a)).




                                                 22
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 23 of 32                     PageID 1226




        The waiver rule on which the TCCA relied provides that “[n]othing in this rule shall be

 construed as requiring relief be granted to a party responsible for an error or who failed to take

 whatever action was reasonably available to prevent or nullify the harmful effect of an error.”

 Tenn. R. App. P. 36(a). The rule is an independent and adequate state procedural ground that

 bars federal habeas review. 4 See Hugueley v. Westbrooks, No. 09-1181-JDB-EGB, 2017 WL

 3325008, at *23 (W.D. Tenn. Aug. 3, 2017), aff'd sub nom. Hugueley v. Mays, 964 F.3d 489 (6th

 Cir. 2020) (“The waiver provision under Tennessee Rule of Appellate Procedure 36(a) presents

 an independent and adequate state procedural ground to bar habeas review[.]”). The claim is,

 thus, procedurally defaulted.

        Petitioner’s cause and prejudice argument—i.e., that post-conviction counsel’s alleged

 ineffective assistance in failing to properly present the issue as an error coram nobis claim should

 lift the bar—is unavailing. (ECF No. 1-1 at 6.) As the Supreme Court in Coleman made clear,

 “during postconviction proceedings, . . . the general rule is that ineffective assistance of counsel

 cannot establish cause to excuse a procedural default because there is no constitutional right to

 an attorney in such proceedings.” Young v. Westbrooks, 702 F. App'x 255, 260 (6th Cir. 2017)

 (citing Coleman, 501 U.S. at 754). “Instead, petitioners are forced to ‘bear the risk’ of any

 attorney errors that may occur during collateral review.” Id. (quoting Coleman, 501 U.S. at 753).

 To the extent Breezee seems to assert that Martinez’s narrow exception to Coleman’s rule

 rescues his claim, he is mistaken. As the Sixth Circuit has clarified, Martinez only applies to the




        4
           To the extent Petitioner asserts that “the Tennessee Court of Criminal Appeals erred
 when it found that the lower Court did not err when it failed to treat Petitioner’s newly
 discovered evidence claim as an Error Coram Nobis claim,” (ECF No. 1-1 at 6), he challenges
 the TCCA’s decision on a state-law ground. In that respect, the claim is not cognizable in
 federal habeas. See Estelle, 502 U.S. at 67.

                                                 23
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 24 of 32                    PageID 1227




 procedural default of a substantial ineffective-assistance-of-trial-counsel claim.     Id. at 268.

 Claim 3, which alleges the existence of newly discovered evidence, is not such a claim. 5

        Because Petitioner has not established cause and prejudice to excuse the procedural

 default, the claim is not properly before the Court. Claim 3 is therefore DISMISSED.

 VI.    Claim 4A: Ineffective Assistance Regarding Prosecutor’s Comment
        Petitioner asserts in Claim 4A that the TCCA unreasonably concluded that counsel was

 not ineffective for failing to argue that the prosecutor’s alleged comment about Petitioner’s guilt

 “exposed” the jury to an “improper outside influence.” Breezee IV, 2017 WL 1907738, at * 4.

 (See also ECF No. 1-1 at 7; ECF No. 15-32 at 29.) Respondent acknowledges that Breezee

 exhausted the claim through the state-court system, but he maintains that the TCCA’s decision

 was not unreasonable. The court agrees.

        At the post-conviction hearing, “John R. Breezee, Sr., the Petitioner's father, testified

 that,” while the jurors were on their way to the jury room for deliberations, they walked past the

 prosecutor while he uttered “Well, we need a guilty verdict here or nobody is going home

 tonight.” Breezee IV, 2017 WL 1907738, at *3. He stated that he told his son’s attorney about

 the incident. Id.




        5
            Petitioner has not asserted a gateway claim of actual innocence to lift the procedural
 bar. See Schlup, 513 U.S. at 315. But even if he had, a gateway claim would be without merit.
 The new evidence, which might have served to undermine the credibility of witnesses had it been
 submitted to the jury, would not have established Petitioner’s “factual innocence.” Paffhousen v.
 Grayson, 238 F.3d 423 (6th Cir. 2000) (Table) (“While these affidavits clearly raise questions
 about the credibility and motivation of the victim and her parents, they do not establish
 [petitioner’s] factual innocence of the crimes and, therefore, are insufficient to permit review of
 his [procedurally defaulted] claims.”)




                                                 24
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 25 of 32                      PageID 1228




        On cross-examination, the witness was asked whether it was possible the assistant district

 attorney was talking to his staff and not the jury. Id. Breezee, Sr., responded “No, because a

 couple of the jurors said, ‘Oh, we've got to do something, because we need to go home tonight.’”

 Id. He also stated “that four or five other people also heard the prosecutor's statement,” but he

 could only name one of those individuals. Id. At no time during his testimony did the witness

 identify at which of his son’s two trials the incident took place. Id. at *5. The state did not call

 the prosecutor to rebut the father’s testimony. Id.

        The post-conviction trial court denied the claim in a written order, holding that counsel

 did not provide ineffective assistance. (ECF No. 15-30 at 128-29.) The court “stated that it was

 skeptical of the testimony by the Petitioner's parents ‘due to the relationship and possible bias on

 behalf of the [P]etitioner.’” Breezee IV, 2017 WL 1907738, at *4. The court also “found

 ‘absolutely no evidence of jury misconduct’ and that, in any event, the proof at the trials was

 ‘overwhelming.’” Id.

        On appeal, Petitioner “assert[ed] that because the State failed to present trial counsel at

 the hearing, ‘he successfully established that the Prosecutor made an improper comment to the

 jury’ and that his case was prejudiced by the improper comment.” Id. at *5. “The State

 respond[ed] that the post-conviction court found [the father’s] testimony about the prosecutor's

 comment to the jury not credible and that it was the Petitioner's responsibility to have defense

 counsel testify at the evidentiary hearing.” Id.

        The TCCA identified and applied Strickland’s standards to the record before it and found

 that counsel did not render ineffective assistance. Id. at *4-5. Although “perplexed that the State

 failed to call trial counsel to testify,” the court nevertheless refused to disturb the lower court’s

 implicit determination that the father was not credible:



                                                    25
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 26 of 32                       PageID 1229




         [E]ven without trial counsel's testimony at the post-conviction evidentiary hearing
         to contradict the Petitioner's claim of outside influence, the Petitioner has failed to
         establish by clear and convincing evidence that he is entitled to relief. In the order
         denying the petition, the post-conviction court found “absolutely no evidence of
         jury misconduct.” Moreover, the court found that the evidence against the
         Petitioner was overwhelming. Thus, the Petitioner did not establish deficient
         performance or prejudice. During oral arguments, post-conviction counsel
         asserted that the post-conviction court improperly found the Petitioner's father not
         credible based solely on the witness's familial relationship. We disagree. While
         the court stated that it was considering Mr. Breezee's testimony “with skepticism”
         due to his relationship with the Petitioner, the court did not make a blanket
         determination regarding his credibility. The court then found Mr. Breezee's
         testimony about the prosecutor's comment to the jury not credible. We note that
         although the Petitioner claims the prosecutor made the statement during the April
         2011 trial, Mr. Breezee did not say when he heard the statement. We conclude
         that the Petitioner is not entitled to relief.

 Id. at *5.

         The Sixth Amendment “right to jury trial guarantees to the criminally accused a fair trial

 by a panel of impartial, ‘indifferent’ jurors.” Irvin v. Dowd, 366 U.S. 717, 722 (1961); see also

 Smith v. Phillips, 455 U.S. 209, 217 (1982) (“Due process means a jury capable and willing to

 decide the case solely on the evidence before it, and a trial judge ever watchful to prevent

 prejudicial occurrences and to determine the effect of such occurrences when they happen.”). A

 defense      attorney’s     “failure     to     object      to     the     prosecution’s       attempt

 to improperly influence the jury can amount to ineffective assistance of counsel.”         Davidson v.

 Lebo, No. 3:16-CV-1334, 2018 WL 4405576, at *9 (M.D. Tenn. Sept. 17, 2018) (citing Girts v.

 Yanai, 501 F.3d 743, 757 (6th Cir. 2007) (finding trial counsel deficient where “trial counsel’s

 failure to object allowed the prosecutor’s improper and prejudicial statements to reach the jury

 uncontested and without the proper admonition from the trial court”); Hodge v. Hurley, 426 F.3d

 368, 385–86 (6th Cir. 2005) (concluding that “trial counsel’s failure to object to any aspect of the

 prosecutor’s egregiously improper closing argument was objectively unreasonable” where

 prosecutor “comment[ed] on witness credibility and made derogatory statements”); Gravley v.

                                                   26
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 27 of 32                     PageID 1230




 Mills, 87 F.3d 779, 785 (6th Cir. 1996) (finding counsel “incompeten[t] [for] her failure to object

 to very serious instances of prosecutorial misconduct” where the prosecution “was continually

 making improper comments concerning [petitioner’s] post-arrest silence”).

        The TCCA’s decision to reject Petitioner’s claim of attorney-ineffective-assistance is not

 contrary to clearly established Supreme Court law. As indicated above, the appellate court

 correctly identified Strickland’s standards and applied them to the facts adduced at the post-

 conviction hearing. See Williams, 529 U.S. at 406.

        The decision is also not based on unreasonable determinations of the facts. First, the

 TCCA’s finding that no evidence was submitted at the post-conviction hearing to establish at

 which of the two trials the comment was allegedly uttered is supported by the post-conviction

 hearing transcript, which shows that no such explanation was provided by Petitioner’s father.

 (See ECF No. 15-31 at 7-27.)        Second, Petitioner has not identified clear and convincing

 evidence to contradict the court’s finding that his father was not credible. See McMullan v.

 Booker, 761 F.3d 662, 671 (6th Cir. 2014) (“[F]act-based determination[s] subject to scrutiny

 under § 2254(d)(2)” include “basic, primary, or historical facts: facts in the sense of a recital of

 external events and the credibility of their narrators.”) (emphasis added) (in second quote

 quoting Thompson v. Keohane, 516 U.S. 99, 110 (1995)). The post-conviction trial court was in

 the best position to assess the witness’s demeanor and the circumstances which might suggest

 that he was biased. This Court, sitting in federal habeas, will not disturb the TCCA’s own

 refusal to disrupt the lower court’s implicit credibility determination. See Rice v. Collins, 546

 U.S. 333, 334-35 (2006) (“Reasonable minds reviewing the record might disagree about [a

 witness’s] credibility, but on habeas review that does not suffice to supersede the trial court’s

 credibility determination.”).



                                                 27
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 28 of 32                       PageID 1231




        Based on these factual findings, the TCCA did not unreasonably conclude that there was

 no deficient performance on counsel’s part because there was no credible evidence of an

 improper comment. In addition, the record supports the state court’s ruling that Petitioner was

 not prejudiced by counsel’s failure to raise the issue to the trial judge because in both trials the

 evidence of guilt was overwhelming. Id. Both victims testified that they were abused by the

 defendant and both instances of abuse were observed by others, whose testimonies substantially

 corroborated the victims’ accounts. “In light of the overwhelming evidence of guilt,” Breezee

 “was not prejudiced by trial counsel’s failure to object to the [prosecutor’s] alleged” improper

 comment. Dickens v. Chapman, No. 2:17-CV-11560, 2019 WL 3456883, at *12 (E.D. Mich.

 July 31, 2019), cert. of appealability denied, No. 19-1945, 2020 WL 832900 (6th Cir. Jan. 15,

 2020) (state court’s rejection of petitioner’s claim that counsel was ineffective for failing to

 object to prosecutor’s alleged improper comment was not unreasonable, where substantial

 evidence of guilt precluded a finding of prejudice).

        For these reasons, the TCCA’s decision was not contrary to clearly established Supreme

 Court law, based on unreasonable factual determinations, or the result of an unreasonable

 application of clearly established Supreme Court law to the facts. Claim 4A is DISMISSED.

 VII.   Claim 4B: Ineffective Assistance Regarding Witnesses
        Petitioner asserts that his trial counsel provided ineffective assistance by failing to call his

 friend Ronnie Quillen as a witness at both trials and his mother, Barbara Parker, as a witness at

 the trial relating to the abuse of D.W.       Respondent argues that the claim is procedurally

 defaulted. Petitioner does not deny that he procedurally defaulted the claim but insists that his

 post-conviction counsel’s failure to present it to the post-conviction trial court excuses the

 default. Petitioner’s argument is not well-taken.



                                                  28
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 29 of 32                     PageID 1232




          As discussed earlier, Parker testified at the post-conviction hearing about the two letters

 she found in the vehicle belonging to D.W.’s biological father. Breezee IV, 2017 WL 1907738,

 at *2. She also testified that her son “‘had a lot of out of town jobs’ . . . and . . . was not home

 every night as D.W. had claimed at trial.” Id. at *3. “She acknowledged . . . that she was at the

 Petitioner’s home on the day of one of the alleged crimes and that the Petitioner was there.” Id.

 On cross-examination, she admitted that, “if something happened after [she] left, [she] wouldn’t

 be able to know one way or another.” (ECF No. 15-31 at 15.) After her testimony concluded,

 the post-conviction trial judge “specifically asked post-conviction counsel . . . if he was alleging

 that Ms. Parker should have testified and . . . counsel said no.” Breezee IV, 2017 WL 1907738,

 at *5.

          Quillen testified at the post-conviction hearing “that he had been friends with the

 Petitioner for about twenty-five years and that he lived with the Petitioner and the victims’

 mother ‘on several different occasions’ for six or eight years.” Id. at *3. He explained “that the

 victims’ mother was ‘always cheating’ on the Petitioner, [and] that she even told Mr. Quillen that

 she loved” him. Id. He insisted that Breezee “ain’t never touched them kids.” Id.

          On appeal from the denial of post-conviction relief, Petitioner argued that trial counsel

 was ineffective for failing to call Parker as a witness at the trial relating to D.W. (ECF No. 15-32

 at 37.) He maintained that “Ms. Parker could have rebutted D.W.’s claim that Petitioner was at

 home every night,” and that, consequently, “the jury would have concluded that D.W. was not a

 credible witness.” (Id.) Breezee also argued on appeal that trial counsel should have called

 Quillen to testify about Petitioner’s ex-wife’s “infidelity.” (Id.) He asserted that the testimony

 would have suggested to the jury that the ex-wife lied about witnessing D.W.’s abuse and that




                                                  29
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 30 of 32                     PageID 1233




 she instructed her daughters to lie about both incidences of abuse because she “had a motive for

 getting Petitioner out of the house.” (Id. at 38.)

        The TCCA found that Petitioner did not pursue, in the court below, his argument that

 counsel was ineffective for failing to call Parker as a witness. Breezee IV, 2017 WL 1907738, at

 *5.   Invoking Tennessee Rule of Appellate Procedure 36(a), the court held that Petitioner

 therefore waived the issue. Id. (citing Tenn. R. App. P. 36(a)). The court applied the same

 procedural bar to Petitioner’s claim that trial counsel should have called Quillen as a witness. Id.

 at *6. The TCCA found that the argument was waived because Petitioner did not raise it in the

 court below. Id.

         Claim 4B is procedurally defaulted because, as indicated above, the Tennessee waiver

 rule on which the TCCA relied is an independent and adequate state procedural ground that bars

 federal habeas review. See Hugueley, 2017 WL 3325008, at *23. In addition, post-conviction

 counsel’s failure to properly present Claim 4B does not lift the bar because the assertion of trial-

 counsel-ineffective-assistance is not substantial for purposes of Martinez.

        Specifically, Petitioner cannot show that there is “some merit” to his claim that trial

 counsel was ineffective in failing to call Parker and Quillen as witnesses. As the TCCA pointed

 out, Quillen’s testimony would not have impacted the verdicts because “the victims’ mother

 admitted at the . . . first trial that she ‘mess[ed] around’ with a registered sex offender in 2007

 while the Petitioner was working away from home,” but the “jury convicted the Petitioner

 anyway[.]” Id. at *6. As for Parker, although she “testified at the hearing that the Petitioner was

 gone often, she [also] testified that he was home on the day of at least one of the incidents.” Id.

 at *5. The court further noted that “the trial evidence was overwhelming,” suggesting that her

 testimony would not have made a difference in the trial outcomes. Id.



                                                      30
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 31 of 32                      PageID 1234




          Accordingly, the because the claim is not substantial, Petitioner has not established cause

 and prejudice pursuant to Martinez to excuse the procedural default. Claim 4B is DISMISSED.

          For all of the foregoing reasons, the Petition is DENIED.


                                          APPEAL ISSUES

          A § 2254 petitioner may not proceed on appeal unless a district or circuit judge issues a

 certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

 may issue only if the petitioner has made a substantial showing of the denial of a constitutional

 right.   28 U.S.C. § 2253(c)(2)-(3).       A substantial showing is made when the petitioner

 demonstrates that “reasonable jurists could debate whether (or, for that matter, agree that) the

 petition should have been resolved in a different manner or that the issues presented were

 ‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322,

 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied

 on procedural grounds, the petitioner must show, ‘at least, that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right and that

 jurists of reason would find it debatable whether the district court was correct in its procedural

 ruling.’” Dufresne v. Palmer, 876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack,

 529 U.S. at 484).

          In this case, reasonable jurists would not debate the correctness of the Court’s decision to

 deny the Petition. Because any appeal by Petitioner does not deserve attention, the Court

 DENIES a certificate of appealability.

          Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

 appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R.

 App. P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal


                                                  31
Case 1:17-cv-01207-STA-jay Document 22 Filed 12/11/20 Page 32 of 32                     PageID 1235




 would not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis

 in the appellate court. Id.

        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to

 Rule 24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in

 forma pauperis is therefore DENIED. 6

        IT IS SO ORDERED.

                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: December 11, 2020.




        6
           If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing
 fee or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit
 Court of Appeals within thirty days.
                                                 32
